 Case 2:20-cv-13350-DPH-DRG ECF No. 1, PageID.1 Filed 12/22/20 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DON SANDERS,

             Plaintiff,                              Case No.

v.                                                   Hon.

SET ENTERPRISES, INC.,

             Defendant.

 Noah Hurwitz (P74063)
 NACHTLAW, P.C.
 Attorneys for Plaintiff
 101 North Main St., Suite 555
 Ann Arbor, MI 48104
 (734) 663-7550
 nhurwitz@nachtlaw.com

              COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff Don Sanders (“Plaintiff”), by and through his

attorneys, NACHT LAW P.C., and brings this action pursuant to the Family and

Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2615 et seq. (“the FMLA”)

and the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), 29 U.S.C.

§§ 1161, et seq. against Defendant, SET Enterprises, Inc., (“Defendant”). In support

thereof, Plaintiff hereby states and alleges the following:

                          JURISDICTION AND PARTIES

      1.     Plaintiff was, at all times relevant to this cause of action, employed by
 Case 2:20-cv-13350-DPH-DRG ECF No. 1, PageID.2 Filed 12/22/20 Page 2 of 11




Defendant within the Eastern District of Michigan.

      2.     Plaintiff was, at all times relevant to this cause of action, domiciled in

and a citizen of the State of Michigan.

      3.     Plaintiff was, at all relevant times, an employee defined by the FMLA

in that he was employed with Defendant in excess of twelve (12) months and, during

that time, worked in excess of 1,250 hours.

      4.     Plaintiff suffered from “serious health condition(s).” Plaintiff’s

condition required Plaintiff to miss work, thus making him eligible for the protection

afforded by the FMLA, though Plaintiff was denied that protection.

      5.     Defendant is a supplier of metal processing services to the automotive

industry with its principal place of business in New Boston, Michigan in the County

of Wayne.

      6.     Defendant is an employer covered by the FMLA in that, at all relevant

times, Defendant employed in excess of 50 employees within a 75-mile radius of

Plaintiff’s primary work site during each of 20 or more calendar workweeks in the

current preceding calendar year.

      7.     Plaintiff was a “covered employee” as defined by COBRA in that

Plaintiff was provided coverage under a group health plan while employed with

Defendant.




                                              2
 Case 2:20-cv-13350-DPH-DRG ECF No. 1, PageID.3 Filed 12/22/20 Page 3 of 11




        8.    Plaintiff, as a qualified beneficiary who would lose coverage under a

group health plan due to a qualifying event, i.e., termination of employment, was

entitled to notice of his right to elect continuation coverage under the group health

plan.

        9.    More than 44 days had elapsed since Plaintiff’s “qualifying event” and

Defendant failed to provide the requisite COBRA notices required by law to Plaintiff

as a beneficiary under the Plan.

        10.   Defendant, as the plan sponsor of a group health plan, is subject to the

notice requirements set forth pursuant to COBRA in that it employed at least 20

employees on more than 50 percent of its typical business days in the previous

calendar year.

        11.   Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1367, this Court has

jurisdiction over the parties and the subject matter of this action, because the action

arises under the laws of the United States.

        12.   Venue is proper in the Eastern District of Michigan pursuant to 28

U.S.C. § 1391, as it is the district where the Defendant’s principal place of business

is located and where the events giving rise to Plaintiff’s claims took place.

        13.   The facts and unlawful employment practices within the meaning of the

FMLA and COBRA giving rise to this complaint occurred in New Boston, Wayne

County, State of Michigan.


                                              3
 Case 2:20-cv-13350-DPH-DRG ECF No. 1, PageID.4 Filed 12/22/20 Page 4 of 11




                          FACTUAL ALLEGATIONS

      14.    Plaintiff was hired by Defendant on November 5, 2018 to work as a

Quality Coordinator.

      15.    Plaintiff suffers from a degenerative serious health condition that was

known to Defendant at all times relevant to this action.

      16.    There is no cure for Plaintiff’s degenerative serious health condition,

but one treatment includes a surgical procedure with a substantial recovery time.

      17.    On March 8, 2020, Plaintiff informed Defendant that he had to undergo

a surgical procedure related to his degenerative serious health condition and

requested time off for this surgery on March 17, 2020.

      18.    Plaintiff’s Supervisor, Michael Mayes, was aware of Plaintiff’s serious

health condition and the pain it was causing. He was also aware that Plaintiff

requested time off for surgery.

      19.    On March 16, 2020, Plaintiff applied for short term disability with

third-party administrator UNUM.

      20.    On March 26, 2020, Mr. Mayes notified Plaintiff that he could apply

for short term disability but denied that Defendant had any obligation to provide

Plaintiff protected leave under the FMLA.

      21.    Although Defendant was aware Plaintiff requested time off for his

surgery and filed short term disability leave with UNUM, there was no attempt nor


                                             4
 Case 2:20-cv-13350-DPH-DRG ECF No. 1, PageID.5 Filed 12/22/20 Page 5 of 11




record of providing Plaintiff with FMLA paperwork.

      22.      On March 30, 2020, Plaintiff submitted medical documentation with

UNUM to further pursue short term disability leave.

      23.      On April 15, 2020, UNUM informed Plaintiff that it denied his claim

due to Defendant’s failure to respond to paperwork submitted to the company.

      24.      Plaintiff assumed he was on a protected leave of absence while

Defendant shut down work operations due to COVID-19.

      25.      In fact, Defendant had terminated Plaintiff.

      26.      Plaintiff does not know exactly when he was terminated because he

received no termination paperwork and was not even advised that he had been

terminated.

      27.      Plaintiff requested a copy of his personnel file, but a copy of the

personnel file was not furnished to him.

      28.      Subsequent to his termination, Plaintiff was not notified of his right to

continue his health insurance under the health plan of which he was covered during

his employment with Defendant.

                           COUNT I – FMLA INTERFERENCE

      29.      Plaintiff incorporates by reference herein the foregoing paragraphs and

allegations.




                                               5
 Case 2:20-cv-13350-DPH-DRG ECF No. 1, PageID.6 Filed 12/22/20 Page 6 of 11




      30.    At all times relevant to this action, Plaintiff suffered from a

degenerative serious health condition pursuant to 29 C.R.F. § 825.113(a).

      31.    Plaintiff’s termination was a clear, direct, and substantial violation of

29 U.S.C. § 2615 which states, “it shall be unlawful for any employer to interfere

with, restrain, or deny the exercise or the attempt to exercise, any right provided

under this subpart.”

      32.    Plaintiff was entitled to qualified FMLA medical leave pursuant to 29

C.R.F. § 825.200.

      33.    Defendant terminated Plaintiff as a discriminatory and/or retaliatory act

against Plaintiff for exercising his right to qualified medical leave pursuant to the

FMLA.

      34.    By not giving Plaintiff the required FMLA paperwork, the Defendant

failed to classify Plaintiff’s leave as FMLA leave, therein denying his access to

FMLA medical leave.

      35.    Defendant’s denial of Plaintiff’s FMLA medical leave constitutes

interference with Plaintiff’s right to qualified FMLA medical leave.

      36.    Defendant’s actions in violation of the FMLA were willful.

      37.    As a direct and proximate result of Defendant’s retaliation against

Plaintiff for exercising his FMLA rights, Plaintiff suffered bodily injury, feelings of

depression, emotional and physical distress, mental and physical anguish, loss of


                                              6
 Case 2:20-cv-13350-DPH-DRG ECF No. 1, PageID.7 Filed 12/22/20 Page 7 of 11




reputation, humiliation and embarrassment, and the physical effects associated

therewith, and will continue to suffer in the future.

      38.      As a further direct and proximate result of Defendant’s violation of the

FMLA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of her earning capacity and

ability to work in the future.

                        COUNT II - FMLA RETALIATION

      39.      Plaintiff incorporates by reference herein the foregoing paragraphs and

allegations.

      40.      Defendant’s refusal to allow Plaintiff to continue his employment in

response to his request for FMLA leave constitutes a substantial adverse

employment action, pursuant to 29 U.S.C. § 615.

      41.      Defendant terminated Plaintiff’s employment due to his exercise of his

rights under the FMLA, including requesting leave for his FMLA-qualifying serious

medical condition.

      42.      Plaintiff’s termination was therefore in retaliation for exercising his

right to qualified medical leave, pursuant to 29 U.S.C. § 2615.

      43.      Defendant’s actions in violation of the FMLA were willful.

      44.      As a direct and proximate result of Defendant’s retaliation against

Plaintiff for exercising his FMLA rights, Plaintiff suffered bodily injury, feelings of


                                               7
 Case 2:20-cv-13350-DPH-DRG ECF No. 1, PageID.8 Filed 12/22/20 Page 8 of 11




depression, emotional and physical distress, mental and physical anguish, loss of

reputation, humiliation and embarrassment, and the physical effects associated

therewith, and will continue to suffer in the future.

      45.      As a further direct and proximate result of Defendant’s violation of the

FMLA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of her earning capacity and

ability to work in the future.

  COUNT III – FAILURE TO PROVIDE COBRA ELECTION NOTICES
             IN VIOLATION OF 29 U.S.C. §§ 1161, et seq.

      46.      Plaintiff incorporates by reference herein the foregoing paragraphs and

allegations.

      47.      Prior to his termination, Plaintiff was enrolled in Defendant’s employee

health care plan.

      48.      Plaintiff’s termination constituted a qualifying even under COBRA,

thus requiring Defendant to provide him with notice of his right to elect to continue

his employer-sponsored health coverage.

      49.      Defendant failed to provide Plaintiff with his COBRA election notices,

in violation of 29 U.S.C. §§1161, et seq., within the time period established by

COBRA.

      50.      Defendant’s failure to abide by the express, statutorily imposed duty to

notify Plaintiff of his rights under COBRA gives rise to the penalty provisions

                                               8
 Case 2:20-cv-13350-DPH-DRG ECF No. 1, PageID.9 Filed 12/22/20 Page 9 of 11




codified in Section 502(c)(1) of ERISA for their failure to provide the requisite

COBRA election notices.

      51.    Defendant is also liable for compensatory damages to offset Plaintiff

for the prejudice and harm endured, in the form of out-of-pocket medical expenses,

as a result of Defendant’s failure to provide COBRA election rights in a timely

manner.

COUNT IV – FAILURE TO PROVIDE PERSONNEL FILE PURSUANT TO
    BULLARD-PLAWECKI EMPLOYEE RIGHT TO KNOW ACT

      52.     The “Bullard-Plawecki Employee Right to Know Act,” MCL 423.501

et seq. [“Right to Know Act”], in relevant part grants an employee the right to receive

a copy of his or her personnel records.

      53.    Plaintiff made a written request for his personnel records in a letter

dated October 2, 2020. The letter was delivered through undersigned counsel.

      54.    To date, the personnel records have not been furnished, nor any reason

or communication advanced for the refusal.

      55.    Defendant has therefore violated the Right to Know Act by willfully

and knowingly refusing to send Plaintiff a copy of his personnel records or to

otherwise respond.

      56.    Defendant’s willful violation of the Right to Know Act has damaged

Plaintiff as described herein and below, and entitles Plaintiff to injunctive relief,

$200 plus actual damages, costs, and reasonable attorney fees.

                                              9
Case 2:20-cv-13350-DPH-DRG ECF No. 1, PageID.10 Filed 12/22/20 Page 10 of 11




                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief in the form of (a) a judgment against

Defendant in the amount of Plaintiff’s unpaid back pay, front pay, liquidated

damages, punitive damages, prejudgment interest, costs, and attorney fees under

FMLA, COBRA and the Right to Know Act; (b) an award of appropriate equitable

relief, compensatory damages, liquidated damages, and exemplary damages; (c) an

award of appropriate civil penalties; and (d) all further relief as the Court deems just

and equitable.

                                        Respectfully submitted
                                        NACHTLAW, P.C.

                                           /s/ Noah S. Hurwitz
                                        Noah S. Hurwitz (P74063)
                                        Attorney for Plaintiff
Dated: December 22, 2020




                                              10
Case 2:20-cv-13350-DPH-DRG ECF No. 1, PageID.11 Filed 12/22/20 Page 11 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DON SANDERS,

             Plaintiff,                          Case No.

v.                                               Hon.

SET ENTERPRISES, INC.,

             Defendant.


 Noah Hurwitz (P74063)
 NACHTLAW, P.C.
 Attorneys for Plaintiff
 101 North Main St., Suite 555
 Ann Arbor, MI 48104
 (734) 663-7550
 nhurwitz@nachtlaw.com
__________________________________________________________________

                               JURY DEMAND

      NOW COMES Plaintiff Don Sanders by and through his attorneys, NACHT

LAW P.C., and hereby demands a trial by jury of the issues in the above-captioned

cause of action.

                                     Respectfully submitted
                                     NACHTLAW, P.C.

                                        /s/ Noah S. Hurwitz
                                     Noah S. Hurwitz (P74063)
Dated: December 22, 2020             Attorney for Plaintiff



                                          1
